Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
 Claims 1-20 are allowed.
Claims 1-20 are considered allowable since none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including  “receive from the delay service first and second feeds of continuously updated manifest data associated with the live video stream wherein the second feed comprises delayed manifest data that has been delayed by the delay service for a predetermined time relative to when the data was first available; begin passing initial manifest data wherein the initial manifest data is from the delayed manifest data; determine a first position in the live video stream to incorporate an overlaid advertisement; prior to when the delayed manifest data in the second feed reaches the first position, confirm that a first replacement segment has been generated and is ready for delivery; generate revised manifest data that includes references to the replacement video segments instead of corresponding original segments originally included in the second feed of delayed manifest data ” .  Claims 10 present similar limitations.
The closest prior art Loheide teaches using a live stream manifest with delay to incorporate advertisements into a stream.  None of these references disclose “receive from the delay service first and second feeds of continuously updated manifest data associated with the live video stream wherein the second feed comprises delayed manifest data that has been delayed by the delay service for a predetermined time relative to when the data was first available; begin passing initial manifest data 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL HYUN HONG whose telephone number is (571)270-1553.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/MICHAEL H HONG/Primary Examiner, Art Unit 2426